        Case 3:20-cv-00028-BAJ-SDJ       Document 59     07/01/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


HANCOCK WHITNEY CORPORATION                                         CIVIL ACTION

 VERSUS

 JULIAN PAUL BOURGEOIS                                    NO.: 20-00028-BAJ-EWD


                                       ORDER

      Before the Court is Defendant’s Motion to Dissolve, or Alternatively,

Amend Temporary Restraining Order (Doc. 14). Plaintiff has filed an

opposition. For the reasons stated herein, Defendant’s Motion is DENIED.

I.    BACKGROUND

      This is a dispute regarding a non-solicitation agreement between an employer

and its former employee. On January 13, 2020, Plaintiff filed a Temporary

Restraining Order (Doc. 2) against Defendant, asking the Court to enforce

Defendant’s contractual obligations under the Employee Confidentiality and Non-

Solicitation Agreement (“Agreement”). Plaintiff alleges that Defendant signed the

Agreement in 2012 when he worked for Plaintiff as a Senior Investment Consultant.

Defendant terminated his employment with Plaintiff in December of 2019. After

leaving his position with Plaintiff, Defendant commenced employment with LPL

Financial LLC (“LPL”), a competing investment firm, as an investment advisor.

Plaintiff alleges that Defendant then began to solicit Plaintiff’s customers to purchase

financial products offered by LPL in an effort to divert them from Hancock Whitney’s



                                           1
        Case 3:20-cv-00028-BAJ-SDJ       Document 59     07/01/20 Page 2 of 7




investment subsidiary. Plaintiff further alleges that as of the date of its TRO filing,

Defendant diverted at least 25 customers who have transferred more than

$6,500,000.00 in managed assets from Plaintiff to LPL Financial. Plaintiff asserts

that Defendant did not cease solicitation of its customers, despite Plaintiff’s demands.

      On January 16, 2020, the Court granted the temporary restraining order

(“TRO”). (Doc. 7). Defendant then filed the instant motion, primarily arguing that the

Court lacked jurisdiction when granting the TRO. Defendant, a Louisiana citizen,

argues that his former employer is not Plaintiff, but was Hancock Whitney

Investment Services (“HWIS”), which is domiciled in Louisiana. For this reason,

Defendant argues that there is no diversity jurisdiction; thus, the Court erroneously

granted the TRO and it must be dissolved. Plaintiff, a domiciliary of Mississippi,

argues that there is diversity jurisdiction here because HWIS is not a party in this

action and is not an indispensable party that must be joined under Rule 19 of the

Federal Rules of Civil Procedure. Plaintiff further argues that if the Court considers

the citizenship of HWIS, it should conclude that it is domiciled in Mississippi. (Doc.

16). The Court conducted an evidentiary hearing on the citizenship of HWIS, during

which testimony was presented and other evidence was admitted.

      In the instant motion, Defendant presents secondary reasons for dissolution of

the TRO. Defendant argues that Plaintiff failed to comply with Financial Industry

Regulatory Authority’s (“FINRA”) arbitration requirements. Defendant further

argues that the restrictive covenants within the Agreement are unenforceable and




                                           2
        Case 3:20-cv-00028-BAJ-SDJ         Document 59     07/01/20 Page 3 of 7




that Plaintiff was never entitled to injunctive relief. A hearing was not conducted as

to these two issues; thus, this ruling is restricted to the issue of jurisdiction.

II.    LEGAL STANDARD

       Under 28 U.S.C. § 1332, federal district courts have jurisdiction over civil

actions where the matter exceeds the value of $75,000 and is between citizens of

different states. The citizenship of a party is generally determined by their domicile.

See Preston v. Tenet Healthsystem Memorial Medical Center, Inc., 485 F.3d 793, 797

(5th Cir. 2007). Under 28 U.S.C. § 1332(c)(1), a corporation is deemed to be a citizen

of every state in which it is incorporated and the state where it has its principal place

of business. Principal place of business refers to “the place where a corporation’s

officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010). This is also identified as the corporation’s “nerve

center.” Id. “In practice, it should normally be the place where the corporation

maintains its headquarters— provided that the headquarters is the actual center of

direction, control, and coordination.” Id at 93.

III.   DISCUSSION

       Defendant argues that the Court did not have jurisdiction to issue the

temporary restraining order because of the lack of diversity between the parties.

Defendant, a citizen of Louisiana, asserts that while Plaintiff Whitney Hancock

Corporation may be a citizen of Mississippi, Defendant’s actual employer, Hancock

Whitney Investment Services (“HWIS”), is a citizen of Louisiana. Defendant argues

that although HWIS is a wholly owned subsidiary of Plaintiff, its citizenship must be



                                            3
        Case 3:20-cv-00028-BAJ-SDJ      Document 59    07/01/20 Page 4 of 7




considered. Defendant further argues that the main office for HWIS is located in New

Orleans, its registration with the Louisiana Department of Insurance Producer

Agency Detail for Investment Services reflects a New Orleans address, and the

President and CEO of HWIS has an office in New Orleans. (Doc. 14-1 at pp. 4-5).

Defendant asserts that Louisiana is the principal place of business and the nerve

center for HWIS. (Id. at p. 5).

      In its opposition to the instant motion, Plaintiff argues that although HWIS is

its wholly owned subsidiary, a review of HWIS’s citizenship is not necessary to

determine whether the Court has jurisdiction because HWIS is not a party to this

action. (Doc. 16 at p. 3). Plaintiff argues that as the entity named in Defendant’s

employment contract, it has the right to enforce the Agreement. (Id) Notwithstanding

Plaintiff’s argument, Plaintiff submitted evidence to establish HWIS’s citizenship at

the evidentiary hearing.

      A.     Evidentiary Hearing

      James Fujinaga, President and CEO of HWIS, testified that although his office

is in New Orleans, his supervisor, Executive Vice President of Hancock Whitney

Corporation James Milton, is located in Houston, Texas. Fujinaga further testified

that Milton reports to the Chief Operating Officer Shane Loper, who is located in

Gulfport, Mississippi. Fujinaga testified that although some high-level executive

corporate decisions are made by all three of them, Loper has decision-making

authority over Milton and him. Fujinaga explained that decisions regarding

recruiting, compensation, acquisitions, business planning, and budgeting are



                                         4
        Case 3:20-cv-00028-BAJ-SDJ         Document 59      07/01/20 Page 5 of 7




ultimately made at Plaintiff’s headquarters in Mississippi. Fujinaga also testified

that HWIS does not have its own independent and autonomous human resources

department, legal department, marketing department, and information technology

department. Fujinaga testified that HWIS relies on Plaintiff for the services provided

by these units, which are located in Mississippi. Fujinaga further explained that all

decisions regarding legal action taken on behalf of HWIS are made by Plaintiff in

Mississippi.

       During the hearing, Plaintiff submitted a copy of its registration and HWIS’s

registration with the Louisiana Secretary of State, which reflected that the principal

office for both entities is in Gulfport, Mississippi. (Exhibits P-1 and P-2). Plaintiff also

submitted a copy of the articles of incorporation for HWIS, which states that the

domicile is in Gulfport, Mississippi. (Exhibit P-4).

       Defendant provided testimony to establish that HWIS, not Plaintiff, was his

former employer. Defendant submitted two cease and desist letters from Plaintiff’s

counsel to support his testimony. (Exhibits D-2 and D-3). To prove HWIS’s domicile,

Defendant submitted two documents regarding HWIS’s FINRA registration that

provided a New Orleans address as the main office location. (Doc. 14, Exhibits 1-C

and 1-D). Defendant also submitted a copy of Defendant’s pay stub and a copy of

HWIS’s profile for the Louisiana Department of Insurance (LDI). Although the LDI

profile had a New Orleans address for HWIS, Defendant’s pay stub states that

HWIS’s address is in Mississippi. (Doc. 14, Exhibits 1-B and 1-E).




                                             5
        Case 3:20-cv-00028-BAJ-SDJ      Document 59    07/01/20 Page 6 of 7




      The Court finds that Plaintiff has submitted sufficient evidence to prove that

its wholly owned subsidiary, HWIS, is domiciled in Mississippi. High-level decisions

such as recruiting, compensation, budgeting, acquisition, and business planning for

HWIS are made in Mississippi. The departments on which HWIS relies for daily

operations such as the legal, human resources, marketing, and information

technology, are based in Mississippi. COO Shane Loper, who approves all decisions

made by HWIS CEO Fujinaga, is based in Mississippi, and the articles of

incorporation reflect a Mississippi domicile for HWIS. Finally, the paychecks that

were issued by HWIS to Defendant provide a Mississippi address, which shows that

payroll decisions are made in Mississippi. Testimony and evidence establish that

Plaintiff’s headquarters in Mississippi is the center of direction, control, and

coordination for HWIS. The Court finds that Mississippi is the place of incorporation

and the nerve center for HWIS; therefore, HWIS’s citizenship is diverse from that of

Defendant. Jurisdiction is therefore proper pursuant to 28 U.S.C. § 1332. Thus, the

TRO was validly issued by the Court.




                                         6
        Case 3:20-cv-00028-BAJ-SDJ   Document 59    07/01/20 Page 7 of 7




IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion is DENIED as to the issue of

jurisdiction only.

                             Baton Rouge, Louisiana, this 30th day of June, 2020.




                                     _______________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       7
